DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are amended.  Claim 20 is cancelled.  New claim 21 is added.  Claims 1-19 and 21 are pending in the instant application.  Claims 16-19 remain withdrawn.   Claims 1-15, and 21 are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Brian C. Jones on 04/07/2022 has been entered.   However, the amendment introduces NEW MATTER.

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendments to claims 1-15 overcome the reactions.  The rejections are withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendments and arguments have been fully considered, but not sufficient to overcome the rejection.  The 103(a) rejection is revised and cited below.

The following rejections are necessitated by the amendment filed 04/07/2022:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-15, and 21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 1 is amended to drawn to “a sediment cap comprising a compound having a quantity of sand, a quantity of polymer, and a quantity of sorbent; the compound including a sorptive layer which has the sorbent material and at least one containment layer which has no sorbent material; compound is configured to form a barrier between a contaminated sediment surface and a water column”.  Amended claim 1 contains two types of “compound”:  1) a compound having a quantity of sand, a quantity of polymer, and a quantity of sorbent; and 2) compound is configured to form a barrier between a contaminated sediment surface and a water column.  However, neither the term “a compound” nor “compound” is described in the original disclosure.  Therefore, amended claim 1 introduces NEW MATTER.  Claims 2-15 and 21 depending on claim 1 are rejected accordingly.

To overcome the rejection, Applicant needs to point out the support in the original disclosure; or delete the new matter.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, amended claim 1 contains two types of “compound”:  1) a compound having a quantity of sand, a quantity of polymer, and a quantity of sorbent; and 2) compound is configured to form a barrier between a contaminated sediment surface and a water column.  Applicant’s specification does not define the term “compound”.  Instead, using the term “compound” in several paragraphs such as in paragraph [0045] “compounds that have low water solubility and high hydrophobicity, like polycyclic aromatic hydrocarbons (PAHs), polychlorinated biphenyls (PCBs), chlorinated solvents, explosives, and other organic compounds”, and in paragraphs [0057, 0077 and 0079] as “explosives compounds”, and in original claim 1 as “sorbent material compound”.   By chemistry definition, “a compound is a substance formed by a chemical reaction of two or more elements in fixed amounts relative to each other”.  It is not clear how a compound can include a sorptive layer and at least one containment layer which as no sorbent material. The term “compound” in claim 1 clearly does not fit in the common definition of “compound”, nor the description in Applicant’s specification.   Therefore, amended claim 1 is indefinite.  Claims 2-15 and 21 depending on claim 1 are rejected accordingly.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the press release entitled “AquaBlok Supports Biologge in Production & Installation of Pilot Innovative Capping Project in Sandefjord Harbor, Norway” dated January 20, 2011 (“Biologge Press Release (2011)”), in view of the AquaGate+PAC™ Tech Sheet copyright 2016 (“AquaGate 2016”) last revised and accessible to public on February 25, 2016, and Zhang et al., Environ. Sci. Pollut. Res., (2016), v23, p4370-4386.   

Amended claim 1 is drawn to a sediment cap comprising a compound having a quantity of sand, a quantity of polymer, and a quantity of sorbent; the compound including a sorptive layer which has the sorbent material and at least one containment layer which has no sorbent material; compound is configured to form a barrier between a contaminated sediment surface and a water column.  

Claim interpretation:  Claim 1 is interpreted as a sediment cap comprising a layer comprising a quantity of sand, a quantity of polymer, and a quantity of sorbent; and at least one containment layer which has no sorbent material; and the sediment cap is configured to form a barrier between a contaminated sediment surface and a water column.  
  
Determination of the scope and content of the prior art (MPEP §2141.01)
Biologge Press Release (2011) describes BioBlok® Gate products of activated carbon-based composite particles and the placement of the BioBlok® Gate products for sediment capping and in-situ treatment of a variety of contaminated sediments containing PCBs, tributyltin (TBT) and PAHs at the sea bottom to improve environmental conditions.  The Biologge Press Release describes the composite particle system uses aggregate materials coated with highly sorptive activated carbon with additional fillers as needed, and notes that the particles can be sand-sized granules.  The Biologge Press Release further describes the composite particles perform two critical functions:  1) the aggregate core weight enables placement of the inherently hard-to-place activated carbon from the surface of the water to the contaminated sediment surface; and 2) the coating of activated carbon on the aggregate core provides uniform distribution of a relative low concentration of activated carbon through the placed mass of product particles, which enables greater control in spatially uniform placement of high-value reactive materials throughout a target thickness of thin layer, isolation caps or treatment layers and provides greater contact time.

AquaGate 2016 discloses AquaGate+PACTM (Powdered Active Carbon), a BioBlok® product, is a composite-aggregate technology comprising an aggregate core, clay or clay-sized materials (e.g. sands), polymers, and fine-grained activated carbon additives. The AquaGate 2016 tech sheet includes an illustration depicting a sand sized core of aggregate or sand (Nominal AASHTO #8 (1/4-3/8’’ or 0.635-0.953 cm)) or custom-size to meet project-specific need with a powdered activated carbon layer surrounding it, wherein the clay is bentonite, the activated carbon has particle size of minimum 99% through 100 mesh (0.149 mm), the binder is cellulosic polymer, and permeability is 0.1-0.01 cm/s.  AquaGate 2016 discloses that AquaGate+PACTM serves as a delivery mechanism to reliably place reactive capping materials into aquatic environments.

Zhang et al. discloses active capping technology as a new environmental remediation of contaminated sediment.  Specifically, Zhang et al. discloses there are two types of capping:  1) passive capping; and 2) active capping.  For passive capping now in practical stage, neutral material materials such as sand, silt, clay, crushed rock debris, clean dredged sediments are used at thickness about 30-100cm for the containment functions: a) physical isolation of contaminated sediment, b) stabilization of contaminants in sediment, and c) reduction of the flux of dissolved contaminants into the overlying water.   For active capping, now in initial stage, apatite, organoclay, zeolite, activated carbon, biopolymer, zero-valent iron are used at thickness about 10-30cm for the containment functions: a) physical and chemical isolation of contaminated sediment, b) sequestration and degradation of contaminants in sediment, and c) reduction of the flux of dissolved contaminants into the overlying water under more complicated conditions. See Table 1 at page 4372.   Zhang et al. discloses a specific example of field application of sediment capping contaminated sediment comprising a reactive capping of core mat layer comprising reactive material, Geotextile, and a passive sand cap (i.e. having no sorbent material such as activated carbon) 
    PNG
    media_image1.png
    192
    543
    media_image1.png
    Greyscale
 in Fig. 1 at page 4377.   

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The differences between the sediment capping system described in Biologge Press Release (2011) and the sediment cap of Applicant’s claim 1 is the prior art is silence on the additional containment layer which has no sorbent material.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicant’s claim 1 would have been obvious over Biologge Press Release (2011) because the difference of the containment layer which has no sorbent material is further taught by Zhang et al. which teaches a specific example of field application of sediment capping contaminated sediment comprising a reactive capping of core mat layer comprising reactive material, Geotextile, and a passive sand cap (i.e. having no sorbent material such as activated carbon) 
    PNG
    media_image1.png
    192
    543
    media_image1.png
    Greyscale
 in Fig. 1 at page 4377.   

AquaGate 2016 discloses using AquaGate+PACTM serves as a delivery mechanism to reliably place reactive capping materials into aquatic environments, wherein AquaGate+PACTM is a composite-aggregate technology comprising an aggregate core, clay or clay-sized materials, polymers, and fine-grained activated carbon additives.  In terms of the containment layer has a settling rate, Biologge Press Release teaches the composite particles perform the aggregate core weight enables placement of the inherently hard-to-place activated carbon from the surface of the water to the contaminated sediment surface; and the coating of activated carbon on the aggregate core provides uniform distribution of a relative low concentration of activated carbon through the placed mass of product particles, which enables greater control in spatially uniform placement of high-value reactive materials throughout a target thickness of thin layer, isolation caps or treatment layers and provides greater contact time.  Therefore, Biologge Press Release suggests the containment layer has a settling rate in order to make a target thickness of thin layer for contaminated sediment remediation.   Therefore, Biologge Press Release, Zhang et al.  and AquaGate 2016 considered as a whole would have render claim 1 obvious.   

In terms of claim 2 wherein said polymer is adhered to said sand and said sorbent material, AquaGate 2016 teaches AquaGate+PACTM is a composite-aggregate technology comprising an aggregate core, clay or clay-sized materials, polymers, and fine-grained activated carbon additives, and the polymer is a binder of cellulosic polymer, which adhered to said sand and said sorbent material.

In terms of claims 3-4, AquaGate 2016 teaches the sorbent material is activated carbon and clay, a natural sorbent material.

In terms of claim 5, AquaGate 2016 teaches the aggregate core is a limestone, or a sand.

In terms of claim 6, AquaGate 2016 teaches the aggregate core or sand is aggregate of limestone Nominal AASHTO #8 (1/4-3/8’’ or 0.635-0.953 cm).  

In terms of claim 7 wherein the settling rate is a target settling rate,  the polymers having a minimum molecular weight of 100,000 daltons, AquaGate 2016 teaches the polymer or binder is cellulosic polymer, and estimated molecular weight of native cellulose to be at least 750,000 Daltons according to Gralen et al., Nature, (1943), No.3865, p625.

In terms of claims 8-9 and 12 wherein settling rate is a target settling rate, Biologge Press Release describes the composite particles perform two critical functions:  1) the aggregate core weight enables placement of the inherently hard-to-place activated carbon from the surface of the water to the contaminated sediment surface; and 2) the coating of activated carbon on the aggregate core provides uniform distribution of a relative low concentration of activated carbon through the placed mass of product particles, which enables greater control in spatially uniform placement of high-value reactive materials throughout a target thickness of thin layer, isolation caps or treatment layers and provides greater contact time. One ordinary skilled in the art would have known that a target settling rate is required to achieve a target thickness of thin layer.  Therefore, settling rate is a target settling rate is taught and/or suggested in Biologge Press Release. 

In terms of claims 10 and 11 wherein at least one containment layer includes a proportion of polymer, sorbent material that is inversely correlated with sand particle size and sorbent particle size, Biologge Press Release describes the composite particles perform two critical functions:  1) the aggregate core weight enables placement of the inherently hard-to-place activated carbon from the surface of the water to the contaminated sediment surface; and 2) the coating of activated carbon on the aggregate core provides uniform distribution of a relative low concentration of activated carbon through the placed mass of product particles, which enables greater control in spatially uniform placement of high-value reactive materials throughout a target thickness of thin layer, isolation caps or treatment layers and provides greater contact time. One ordinary skilled in the art would have optimized the condition to achieve a target thickness of thin layer.  

In terms of claim 13 wherein particle diameter of said sand is approximately 0.2 mm to 10 cm, AquaGate 2016 teaches the aggregate core or sand is aggregate of limestone Nominal AASHTO #8 (1/4-3/8’’ or 0.635-0.953 cm).  

In terms of claims 14 and 15 wherein said powdered activated carbon (PAC) particles each have a diameter of less than 1.0 mm with an average diameter between 0.15 and 0.025 mm, AquaGate 2016 teaches the activated carbon has particle size of minimum 99% through 100 mesh, or 0.149 mm, which reads on a diameter of less than 1.0 mm with an average diameter between 0.15 and 0.025 mm.  

In terms of claim 21 wherein said sorptive layer is disposed between two containment layers of said at least one containment layer, Zhang et al. discloses a specific example of field application of sediment capping contaminated sediment comprising a reactive capping (i.e. sorptive layer) of core mat layer comprising reactive material, Geotextile, and a containment layer sand cap (i.e. having no sorbent material such as activated carbon) 
    PNG
    media_image1.png
    192
    543
    media_image1.png
    Greyscale
 in Fig. 1 at page 4377.   


Conclusions
Claims 1-15 and 21 are rejected.
Claims 16-19 are withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731